DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 23, 2021 in response to the previous Office Action (03/30/2021) is acknowledged and has been entered.
	Claims 1 – 6, 8 – 15 and 17 – 20 are currently pending.
	Claims 7 and 16 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(b)
 
Response to Arguments
Applicant’s arguments, see Remarks, filed August 27, 2021, with respect to claims have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1 – 6, 8 – 15 and 17 – 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the closest prior art fails to disclose, suggest or teach the combination of processing the scene data to obtain a foreground part of the cached master image; determining a value of a reference exposure based on brightness information of the foreground part; obtaining a region having a brightness value greater than a first brightness threshold in the cached master image as a high-bright region, and obtaining a region having a brightness value less than a second brightness threshold in the cached master image as a low-bright region, the first brightness threshold being greater than the second brightness threshold; determining a value of a first exposure and a value of a second exposure based on the value of the reference exposure; the value of the first exposure being greater than the value of the reference exposure, and the value of the second exposure being lower than the value of the reference exposure; in response to determining that an area ratio of the high-bright region to the cached master image is higher than an area ratio of the low-bright region to the cached master image, decreasing at least one of a value of a first exposure or a value or a second exposure; in response to determining that the area ratio of the high-bright region to the cached master image is lower than the area ratio of the low-bright region to the cached master image, increasing at least one of the value of the first exposure or the value of the second exposure; and controlling the imaging device to expose based on the value of the reference exposure, the value of the first exposure, and the value of the second exposure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698